Citation Nr: 0812441	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for pyorrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from April 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for pyorrhea.  In 
January 2008 the veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  This 
case has been advanced on the Board's docket by reason of the 
veteran's age.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. 
§ 20.900(c).


FINDING OF FACT

Pyorrhea or periodontal disease is not a disability within 
the meaning of applicable VA law providing compensation 
benefits.


CONCLUSION OF LAW

Service connection for pyorrhea, for compensation purposes, 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In October 2004 and October 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also specifically asked to provide 
to provide any evidence in his possession that pertained to 
his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the October 2004 and 
October 2005 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
A May 2005 SOC and SSOCs dated in April 2006 and November 
2006 provided him with additional time to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

With regard to a VA examination, the Board notes that such an 
examination is not necessary in order for a decision to be 
made on the claim.  The pertinent laws and regulations 
provide that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, and such evidence could support a claim for 
compensation.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4).  However, in this case, service connection may 
only be granted for pyorrhea for purposes of dental 
treatment, and this has already been done by the RO.  Thus, a 
VA examination would not aid the Board in any decision making 
on the present claim, and consequently, a VA examination is 
not necessary.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the veteran has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error does not arise.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
notified of the information required by the Dingess decision 
by letter dated in March 2006.  Moreover, since the claim 
herein is being denied, such matters are moot.

II.  Factual Background

A March 1947 dental examination and treatment record shows 
that the veteran was found to have moderate pyorrhea, and he 
underwent treatment for pyorrhea in October and November 
1947.

By February 1948 rating decision, the San Diego RO determined 
that the veteran's pyorrhea was incurred during his wartime 
service, and granted service connection for pyorrhea.  

By March 1949 rating decision, the San Diego RO confirmed 
that the veteran's pyorrhea was incurred during his wartime 
service and granted service connection for pyorrhea, 
clarifying that it was for purposes of outpatient treatment 
only.  

Received from the veteran in September 2004 was a formal 
claim for service connection for pyorrhea.


In a February 2005 letter, accepted as his Notice of 
Disagreement, the veteran reported that he contracted 
pyorrhea during his World War II service, and that he went to 
the battalion medic periodically for treatments, which 
consisted of swabbing his bleeding gums with a purple fluid.  
He contended that his oral specialists have indicated that 
the fever in the gums which accompanies pyorrhea causes 
adjacent bone to recede from the teeth and roots.  

In February 2006, the veteran testified at an RO hearing that 
he was seeking compensation for his pyorrhea essentially 
because he needed dental treatment which VA was unable to do, 
and which would be expensive to pay for in the private 
sector.  He said he had been going to Mexico for dental 
treatment because that was less expensive.  

In support of his claim, the veteran submitted an April 2006 
buddy statement from a fellow servicemember, N.A., who 
reported that he, the veteran, and several other members of 
their company came down with pyorrhea while in service in 
France.  The veteran also submitted a letter dated in January 
1999 from a private dentist, showing that he had generalized 
moderate to advanced periodontis, characterized by a history 
of scaling and root planing.  

In a February 2007 letter, J.M.C., D.D.S., the veteran's 
private dentist from Mexico, reported that the veteran had 
been seen in February 2000 with a complaint of loose lower 
jaw teeth, and an X-ray and clinical evaluation revealed 
severe bone loss and excessive mobility of three teeth.  He 
had several teeth pulled and replaced with titanium post 
implants.  He had returned annually for checkups and 
necessary maintenance.  

In January 2008, the veteran testified at his Travel Board 
hearing that he had first noticed symptoms of gum disease 
while in France in 1944 when his gums started to bleed, and 
that these symptoms continued throughout service.  He first 
sought treatment after service in 1950.  He testified that he 
had bone loss and loose teeth as a result of pyorrhea, and 
that after his upper teeth and most of his lower teeth were 
pulled out, there were problems with inserting posts and 
implants, due to severe bone loss.  He claimed he went to 
Mexico to have oral surgery done because it was less 
expensive.  He testified that his gums and teeth required 
much repair and maintenance.  

III.  Analysis

Under the applicable criteria, VA compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible or loss of a portion of the mandible or maxilla.  

Periodontal disease (pyorrhea) is not a disabling condition 
subject to compensation under VA laws, and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under 38 C.F.R. § 17.161.  See 38 C.F.R. § 
3.381(a).  

The veteran contends that he should be entitled to service 
connection for pyorrhea for VA compensation purposes.  The 
record reflects that service connection was granted for 
pyorrhea in February 1948, for treatment purposes only.  The 
veteran has acknowledged that service connection was granted 
for pyorrhea for treatment purposes only, but essentially 
maintains that VA is unable to provide the necessary 
treatment for his ongoing pyorrhea related dental problems, 
and therefore, he seeks VA compensation related to his 
pyorrhea.  

The Board concludes, however, that there is no basis under 
the law for the award of service-connected VA disability 
compensation for the veteran's pyorrhea.  Such condition is 
not eligible for VA compensation and does not fall under the 
categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim under the law, that doctrine is 
not applicable.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Sabonis, 
supra.

The Board appreciates the forthright and sincere testimony by 
the veteran and his wife at the hearing before the 
undersigned, as well as the assistance of his representative.


ORDER

Service connection for pyorrhea is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


